DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2016/079189 11/30/2016
FOREIGN APPLICATIONS
EP 15197381.5 12/01/2015
EP 15198104.0 12/04/2015
Applicant’s election without traverse of Group III, claims 14, 15, 19, and 20 in the reply filed on September 23, 2020 is acknowledged.
Claims 1-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2020.

Claim Objections
Claim 14 incorporates subject matter from a withdrawn claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (WO 2010/020379 A1, February 25, 2010, cited on IDS) in view of Wong (Current Opinion in Structural Biology 1995, 5:599-604), Sahloul (J. Org. Chem. 2015, 80, 11417-11434, published October 28, 2015) and Kandasamy (Chem. Commun., 2013, 49, 4453, cited on IDS).
Peters teaches a composition for treating allergic or inflammatory disorders using compounds in Figure 1b.  The compound in Figure 1b is one wherein n is 1 and R is a galactose oligosaccharide.  Disorders to be treated include psoriasis, hay fever, food allergy, Hasimoto Thyreoditis and Graves disease (claims 7-8).

	Wong teaches that synthetic glycoconjugates mimic the behavior of the natural glycoconjugate counterparts, and are invaluable for the targeting of drugs.  See Introduction, first paragraph.  
Kandasamy teaches conjugation-ready oligosaccharides containing a linker Z wherein X is O, n is 1, and Y is NH2.  See page 4454, Figure 1. 

    PNG
    media_image1.png
    145
    202
    media_image1.png
    Greyscale

Sahloul teaches synthetic oligosaccharides which are synthesized with an aminooctyl linker to enable their conjugation to proteins.  See page 11419, first paragraph.
	 It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat allergic or inflammatory disorders using Peters’s compounds modified to contain a linker.  The skilled artisan would attach a linker in order to prepare a glycoconjugate having a protein carrier.  Kandasamy and Sahloul teach a method for attaching a linker to an oligosaccharide, so the skilled artisan would have a reasonable expectation of success in preparing the conjugate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,375,444 in view of Wong, Kandasamy, and Sahloul.
	The ‘444 patent claims treatment of an allergic disease using an arabinogalactan shown in Figure 1. The compound in Figure 1b is one wherein n is 1 and R is a galactose oligosaccharide. Diseases to be treated include hay fever, food allergy, asthma, atopic dermatitis, urticarial, and neurodermatitis (claim 2).
The ‘444 compound does not contain a linker group Z or the cyclobutenedione substitution shown in claim 1.
	Wong teaches that synthetic glycoconjugates mimic the behavior of the natural glycoconjugate counterparts, and are invaluable for the targeting of drugs.  See Introduction, first paragraph.  
Kandasamy teaches conjugation-ready oligosaccharides containing a linker Z wherein X is O, n is 1, and Y is NH2.  See page 4454, Figure 1. 

    PNG
    media_image1.png
    145
    202
    media_image1.png
    Greyscale

Sahloul teaches synthetic oligosaccharides which are synthesized with an aminooctyl linker to enable their conjugation to proteins.  See page 11419, first paragraph.
	 It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat allergic or inflammatory disorders using the ‘444 compounds modified to contain a linker.  The skilled artisan would attach a linker in order to prepare a glycoconjugate having a protein carrier.  Kandasamy and Sahloul teach a method for attaching a linker to an arabinooligosaccharide, so the skilled artisan would have a reasonable expectation of success in preparing the conjugate.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abronina (Russian Chemical Bulletin, International Edition, Vol. 59, No. 12, pp. 2333-2337, December 2010) teaches the following oligosaccharide-protein conjugates 25 and 26a,b (page 2335):

    PNG
    media_image2.png
    486
    838
    media_image2.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA D BERRY/Primary Examiner, Art Unit 1623